oRl0l[tAt
          Iln t\e @nite[ btater @ourt of felrrsl @lufnrs

                                        No. 14-380C                         FILED
                                   (Filed: May 14,2014)
                                                                           MAY   14   20t4

                                                                         U.s.@URTOF
DEAN A. COCHRUN,                                                        FEDERALC{.AM

                      Plaintiff,



THE LINITED STATES,

                      Defendant.




                 ORDER DISMISSING COMPLAINT FOR LACK OF
                      SUBJECT MATTER JURISDICTION

        In this case, plaintiff Dean A. Cochrun ("Mr. Cochrun") alleges that the South
Dakota Department of Social Services, acting under the authority ofthe United States
Department of Health and Human Services, has violated state and federal kidnapping
statutes by removing his three children from his care without the proper showing. Mr.
Cochrun further alleges that he and his wife, Jamie Lynn Cochrun, have been falsely
arrested and imprisoned as an act ofretaliation.

       Mr. Cochrun alleges that "Jurisdiction comes under the Federal Tort Claims Act
and all pertinent parts inclusive therein. This statement ofJurisdiction includes but is not
limited to 28 U.S.C. 9g 2674 and 1402 (b) as this is the place where the Act giving rise to
the Claims took place and where the Parties reside." Compl. at 1, ECF No. 1.

        Jurisdiction is a threshold matter. Steel Co. v. Citizens for a Better Env't, 523 U.S.
 83,94-95 (1998). Under Rule l2(h)(3) ofthe Rules ofthe United States Court ofFederal
 Claims, "[i]f the court determines at any time that it lacks subject-rnatter jurisdiction, the
 court must dismiss the action." In so determining, the court may consider the issue of
jurisdiction sua sponte. Folden v. United States ,379 F .3d 1344, 1354 (Fed. Cir. 2004).
 In considering a case brought by a pro se plaintiff, the court holds "the pleading 'to less
 sftingent standards than formal pleadings drafted by lawyers."' Johnson v. United States,
411 F. App'x 303, 305 (Fed. Cir. 2010) (quoting Haines v. Kerner, 404 U.S. 519,520
 (1972)). Despite this permissive standard, a pro se plaintiff must still satisfu the court's
jurisdictional requirements. Bemard v. United States, 59 Fed. Cl.497,499 (2004) ("This
 latitude, however, does not relieve a pro se plaintiff from meeting jurisdictional
 requirements."), affd 98 F. App'x 860 (Fed. Cir. 2004).

        This court is granted jurisdiction by 28 U.S.C. $ 1491, which states, in relevant
part, that this court does not have jurisdiction over claims involving torts:

        The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon the
        Constitution, or any Act ofCongress or any regulation ofan executive
        department, or upon any express or implied contract with the United States,
        or for liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. $ 1a91(a)(l) (emphasis added). In this case, the complaint plainly states that    it
derives jurisdiction from the Federal Tort Claims Act, meaning that the case sounds in
tort and is outside the jurisdiction of this court. Moreover, Congress has granted
exclusive jurisdiction over such cases to the United States District Courts. 28 U.S.C. $
1346(bXl). As a result, the complaint is hereby.DISMISSED without prejudice. The
clerk is directed to enterjudgment accordingly.'

       IT IS SO ORDERED.




' Plaintiff has also filed a motion to proceed in forma pauperis, ECF No. 2, and a motion
for appointment of counsel, ECF No. 3. The court GRANTS plaintiff leave to proceed in
forma pauperis. As the case is dismissed, the motion for appointment is MOOT.